United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          July 9, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-31183
                              Summary Calendar




THOMAS J. SMITH, JR.,

                                           Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee,

versus

PRESTON L. SCARBROUGH, Reverend,

                                           Appellant.



                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                           No. 03-CV-1300-R
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Reverend Preston Scarbrough and Carolyn Scarbrough Smith,

mother of Thomas J. Smith, Jr., a minor, appeal, on behalf of the

minor, the dismissal of Scarbrough’s petition seeking review of the

denial of Supplemental Security Income benefits.               See 42 U.S.C.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-31183
                                  -2-

§ 405(g).    The suit filed by Rev. Scarbrough did not toll the limi-

tations period, because he lacked the capacity to represent the

plaintiff.    42 U.S.C. § 405(g); 20 C.F.R. § 416.1481; 28 U.S.C.

§ 1654; FED. R. CIV. P. 11(a), 17(c); Gonzales v. Wyatt, 157 F.3d

1016, 1021-22 (5th Cir. 1998).     Because the time for filing suit

has expired, appellants cannot prevail.     See § 405(g); § 416.1481;

Gonzales, 157 F.3d at 1021-22.

     AFFIRMED.